Appeal from the Public Utilities Commission of Ohio, No. 85-521-ELCOI.
Upon consideration of appellee’s motion for an order dispensing with the filing of the record and establishing a briefing schedule, IT IS ORDERED by the court that said motion be, and the same is hereby, granted, effective June 6, 1988.
IT IS FURTHER ORDERED that the filing of the record in this cause under Rule IV of the Supreme Court Rides of Practice be dispensed with, and that the parties use the transcript transmitted by the Public Utilities Commission as their record and cite to that transcript in their briefs.
IT IS FURTHER ORDERED that the following schedule is established: appellants shall tile their merit brief on or before July 18, 1988; appellee shall file its merit brief on or before August 17, 1988; appellants shall file their reply brief, if any, on or before September 6, 1988.